Justice BAER,
concurring and dissenting.
While I join nearly all of the reasoning of the thorough majority opinion, I am compelled to dissent from sub-part F(2), “Suitability of Character,” and thus from the ultimate decision affirming the Gaming Control Board’s (“Board”) grant of a Category 3 slot machine license to Woodlands Fayette, LLC (“Woodlands”).
The part to which I dissent involves the confidential, sealed portion of the record. As I am able to discuss the legal claims involved in general terms, as does the Majority Opinion, I will not spread information the Board deemed confidential on the public record. Appellant Mason-Dixon essentially asserts that the Board capriciously disregarded evidence of potential criminal conduct when it concluded that the Woodlands’ principals demonstrated character suitability by clear and convincing evidence as required by 4 Pa.C.S. § 1310(a).1 As described by the Majority, Appellant “refers to allegations of wrongdoing by a principal of Woodlands, specifically Joseph Hardy, the crux of which was determined to be unsupported, and all records of the alleged incident were expunged. No criminal prosecution was pursued and no conviction resulted.” Maj. Op. at 1113. Crucially, however, the Majority fails to discuss the allegation that a state trooper associated with the Woodlands’ principals attempted to interfere with the investigation of the criminal complaint against Hardy.
My review of the Board’s consideration of these allegations is colored by my reading of the report issued by the Thirty-First Statewide Investigating Grand Jury, filed May 19, 2011, and released to *1115the public on May 24, 2011. While the Grand Jury Report does not relate specifically to the licensing decision in this case, the report nonetheless provides insight into the short-comings of the Board’s procedures generally, emphasizing that the specific cases discussed were merely “the best examples of problems and failures that extended throughout the application and licensing process in all the license categories.” Grand Jury Report No. 1 (“GJR”) at 38. Moreover, some of the most serious criticisms leveled against the Board involved the process of reviewing the suitability of applicants’ principals, which is my primary concern in the case at bar.
Specifically, the Grand Jury found that “the Board failed to carefully evaluate several applicants’ suitability and its own administrative practices placed the burden of establishing an applicant’s unsuitability beyond all doubt squarely on the Bureau of Investigation and Enforcement” (“BIE”) in direct contrast to the Gaming Act’s requirement that the applicant prove suitability by clear and convincing evidence. Id. at 23; see also 4 Pa.C.S. § 1310(a). Particularly concerning in light of the issues presented in this case, the Grand Jury concluded:
[N]umerous investigators testified or provided information regarding their concerns that they were prevented from fully investigating and pursuing legitimate concerns regarding an applicant’s character. Investigators also detailed how information they acquired was not adequately presented to the Board in the final suitability reports prepared by the Bureau of Licensing, and the applicant’s burden of establishing good character by clear and convincing evidence was shifted to the investigators. This created a huge loophole in the thoroughness and accuracy of the BIE information getting to the Board, especially areas of concern found throughout BIE investigations.
GJR at 39-40; see also id. at 41 (“Despite their best efforts, [investigators] were instructed not to conduct particular interviews, were prevented from requesting additional information from the applicant, and ultimately reliable and verified information was not presented to the Board in the final suitability report.”). In discussing why certain investigatory information was removed from reports presented to the Board, the Chief Enforcement Counsel to the Board explained that “the goal with regard to the suitability reports was to secure stipulation from the other side, from the applicant, as to its admissibility and making it part of the record.” Id. at 57.2 If a stipulation was not secured, the investigators had to demonstrate absolute proof of the questioned piece of information for it to be included in the final report to the Board. The Grand Jury observed that the BIE seemed more concerned with the sensitivity of the applicant rather than with investigating the merits of the allegations, despite the Gaming Act’s placement of the burden on the applicant to establish its suitability by clear and convincing evidence. Id. at 57.
I believe this Court must consider the allegations raised in this case in light of the disturbing criticisms made by the Grand Jury concerning the Board’s character suitability review process. Specifically, Mason-Dixon alleges that the Board inadequately investigated the allegations against the Woodlands’ principals during an executive session in November 2010 regarding the criminal complaint against Mr. Hardy and the allegation of interference with the criminal investigation involv*1116ing that complaint. My review of the closed executive session confirms Mason-Dixon’s concerns in regard to the interference allegation. It appears that at the Board’s executive session the representative of the Office of Enforcement Counsel (“OEC”) relied exclusively on assertions of the Woodlands’ principals in affidavits, very brief testimony, and on the assumption that the fear of other criminal prosecution was sufficient to protect against the principals perjuring themselves before the Board. It is not clear whether the OEC or the BIE attempted to contact anyone other than the Woodlands’ principals. Given the Grand Jury’s findings that the investigators were often prevented from performing thorough investigations and that the information they did gather was not always passed on to the Board, I am particularly disturbed by the cursory investigation into alleged interference with a criminal investigation.
Notwithstanding BIE’s seemingly obvious failure to investigate fully the allegations in this case, the record reveals that the Board accepted BIE’s investigation as sufficient. I find that conclusion is not supported by the current record, especially considering that the Gaming Act requires the applicant to prove suitability by clear and convincing evidence. See 4 Pa.C.S. § 1310(a). Even if it is eventually determined that the principals did not interfere with the criminal investigation, the Board must base its conclusion of character suitability on more than self-serving affidavits, very brief testimony, and the belief that if the parties were lying they would have more to worry about than the denial of a gaming license. While I recognize that the Gaming Act provides for confidentiality of information submitted by applicants or obtained by the BIE or the Board for purposes of character suitability review, I nonetheless believe that such confidentiality places a duty on the Board to probe and assess the accuracy of this information that is not otherwise subject to public scrutiny. 4 Pa.C.S. § 1206(f), 1310(a). The Board cannot act as a rubber stamp for character suitability but must instead conduct a thorough and searching inquiry to determine whether an applicant has proven its principal’s character suitability by clear and convincing evidence.
I find the Board’s review in this case to be a wholly unsatisfactory protection of the taxpayers of Pennsylvania from concerns that potential holders of a gaming license might attempt to influence criminal investigations in the future. The absence of a full investigation and inquiry is particularly concerning given that two former Pennsylvania State Police troopers brought a lawsuit against the State Police alleging that they were subject to discriminatory and illegal employment practices in retaliation for their reporting and investigation of the allegation that the state trooper associated with the Woodlands’ principals attempted to interfere with the Hardy criminal investigation. The State Police settled this lawsuit for $675,000, which in my view, lends credence to the allegation that some individuals were attempting to benefit Mr. Hardy and the Woodlands by interfering with the police investigation.
While the Majority finds neither a violation of the prudent man rule nor a capricious disregard of the evidence, I am unable to agree. We have no ability to know what was investigated by the BIE or what was found by the investigators and not turned over to the Board, because the Board did not ask the necessary questions to determine the suitability by clear and convincing evidence. Accordingly, I dissent from the affirmance of the grant of the Category 3 slot machine license to Woodlands Fayette, LLC. Instead, I would remand for a proper investigation into the allegations against the principals in this *1117case. I emphasize, however, that I make no determination regarding the ultimate character suitability, leaving that determination, at least in the first instance, to the Board following sufficient investigation and inquiry.
Justice TODD joins this opinion.

. § 1310, Slot machine license application character requirements
(a) Application.-—
(1) Every application for a slot machine license shall include such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's suitability, including good character, honesty and integrity. Information shall include, without limitation, information pertaining to family, habits, character, reputation, criminal history background, business activities, financial affairs and business, professional and personal associates, covering at least the ten-year period immediately preceding the filing date of the application.
4 Pa.C.S. § 1310(a)(1).


. Indeed, the report quotes the Chief Enforcement Counsel as saying that “it’s our job to take people and companies that are unsuitable and make them suitable.” Id. at 45.